Carley, Justice,
dissenting.
I dissent from the denial of this habeas corpus matter on the merits because petitioner did not “file a written application for a cer*878tificate of probable cause to appeal with the clerk of the Supreme Court within 30 days from the entry of the order denying him relief,” as required by OCGA § 9-14-52 (b). Accordingly, I would dismiss.
Decided February 26, 1999 —
Reconsideration denied April 9,1999.
Jason R. Colton, pro se.
Rowe & Lawler, William P. Rowe, for appellee.
I am authorized to state that Justice Thompson and Justice Hines join in this dissent.